It is ordered and adjudged that said petition in error be, and the same hereby is, dismissed for the reason no debatable constitutional question is involved in said cause; and for the further reason that this case originated in the court of common pleas and the filing of the petition to vacate the judgment of the Court of Appeals did not transform it into a case *Page 644 
originating in the Court of Appeals within the provision of Section 2, Article IV, of the Ohio Constitution.
Petition in error dismissed.
DAY, ALLEN, STEPHENSON, JONES and MATTHIAS, JJ., concur.
WEYGANDT, C.J., not participating.